DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, claim limitation term “configured to prevent tampering when installed on a door” is overly broad and indefinite with regard to how it is meant to limit the structure or function of the claimed invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean any general measure that would make it even slightly inconvenient to steal the device when mounted.
Claims 2-5 are rejected for their dependence on claim 1, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Regarding claim 15, claim limitation term “anti-theft” is overly broad and indefinite with regard to how it is meant to limit the structure or function of the claimed invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean any general measure that would make it even slightly inconvenient to steal the device when mounted.
Allowable Subject Matter
Claims 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 6 contains the limitations regarding a bracket assembly configured to mount on a dimensional object with a first bracket portion where a bracket ledge of the first bracket portion includes a hooked portion extended from the second end of the ledge, and a second bracket portion detachably couples with the first bracket portion. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Mota et al. (US 20110243545), Serramalera (US 20120182382, Campbell et al. (US 4817239), and Barber (US 3270333), either singularly or in combination fail to anticipate or render obvious the above described limitations. Notably, Barber describes a first bracket detachably coupled to a second bracket, but in a manner that does not reasonably teach or suggest a possible combination for the first bracket to include a hook shaped bracket ledge. The Barber reference, and therefore, analogous structures with a similar manner of coupling between brackets, do not teach this limitation in combination with a hook shaped bracket ledge. 

It is noted that claim 1 contains analogous limitations to claim 6 regarding the first and second bracket portions, and if its 35 U.S.C. 112(b) rejection were to be overcome, claims 1-5 would also be allowable. Claim 15 would be allowable if its 35 U.S.C. 112(b) rejection were to be overcome, for being dependent on allowable claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483